 
CONFIDENTIAL

 
Exhibit 10.60
 
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
FIRST AMENDED & RESTATED SUPPLY AGREEMENT
 
This First Amended & Restated Supply Agreement (“Agreement”) is made as of the
last date set forth on the signature page hereto (the “Effective Date”) between
SOLARFUN POWER HONG KONG LIMITED, a company registered in Hong Kong (hereinafter
“SOLARFUN”) and HOKU SCIENTIFIC, INC., a Delaware corporation (hereinafter
“HOKU”). HOKU and SOLARFUN are sometimes referred to in the singular as a
“Party” or in the plural as the “Parties”.
 
Recitals
 
Whereas, HOKU and SOLARFUN are parties that certain Supply Agreement dated as of
November 19, 2007 (the “Supply Agreement”), pursuant to which HOKU agreed to
sell to SOLARFUN, and SOLARFUN agreed to purchase from HOKU, polysilicon for
SOLARFUN’S general use beginning in calendar year 2009 for a continuous period
of eight years from the date of the first shipment.
 
Whereas, HOKU and SOLARFUN desire to amend and restate the Supply Agreement as
hereinafter set forth to allow SOLARFUN additional time to negotiate with its
banks for issuance of a letter of credit in an amount equal to the Main Deposit;
and such other terms as set forth herein.
 
Whereas, HOKU desires to supply polysilicon to SOLARFUN for its general use
beginning in calendar year 2009 for a continuous period of eight years from the
date of the first shipment;
 
Whereas, in exchange for HOKU’s agreement to allocate the supply of polysilicon,
SOLARFUN desires to provide HOKU with a firm order for polysilicon upon the
terms and conditions provided herein;
 
NOW, THEREFORE, in furtherance of the foregoing Recitals and in consideration of
the mutual covenants and obligations set forth in this Agreement, the Parties
hereby agree as follows:
 
1. Definitions. 
 
The following terms used in this Agreement shall have the meanings set forth
below:
 
1.1. “Affiliate” shall mean, with respect to either Party to this Agreement, any
entity that is controlled by or under common control with such Party.
 
1.2. “Agreement” shall mean this First Amended & Restated Supply Agreement and
all appendices annexed to this Agreement as the same may be amended from time to
time in accordance with the provisions hereof.
 
1.3. “Escrow Account” is the bank deposit account created with the Escrow Agent
pursuant to the Escrow Agreement.
 
1.4. “Escrow Agent” shall mean (A) a bank that is domiciled in and organized
under the laws of one of the fifty states of the United States of America, and
which is reasonably acceptable to HOKU, or (B) a bank located in China whose
obligations and responsibilities are guaranteed by a bank that is domiciled in
and organized under the laws of one of the fifty states of the United States of
America, and which is reasonably acceptable to HOKU, or (C) any other bank that
is acceptable to HOKU in its sole discretion, or (D) any successor escrow agent
appointed pursuant to the Escrow Agreement.
 
Page 1 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
1.5. “Escrow Agreement” has the meaning set forth in Section 5.3.1 below.
 
1.6. “First Shipment Date” shall mean the first day of the calendar month in
which HOKU commences deliveries to SOLARFUN of Products pursuant to this
Agreement.
 
1.7. “Facility” shall mean any facility used by HOKU for the production of the
Product.
 
1.8. “Minimum Annual Quantity of Product” means [*] metric tons ([*] kilograms)
of Product during the first Year and [*] metric tons ([*] kilograms) during each
of the second through eighth Year, inclusive.
 
1.9. “Product” shall mean the raw polysilicon in chunk form manufactured by HOKU
and sold to SOLARFUN pursuant to this Agreement.
 
1.10. “Product Specifications” shall mean the quality and other specifications
set forth on Appendix 2 to this Agreement.
 
1.11. “Term” shall mean the period during which this Agreement is in effect, as
more specifically set forth in Section 9 of this Agreement.
 
1.12. “Total Deposit” shall mean all deposits or prepayments made by SOLARFUN to
HOKU hereunder including without limitation the Initial Deposit and the Main
Deposit.
 
1.13. “Year” shall mean each of the eight (8) twelve-month periods commencing on
the First Shipment Date.
 
2. Ordering. Starting on the First Shipment Date and each Year during the term
of this Agreement thereafter, SOLARFUN agrees to purchase from HOKU, and HOKU
agrees to sell to SOLARFUN, the Minimum Annual Quantity of Product at the prices
set forth on Appendix 1 to this Agreement (the “Pricing Schedule”). This
Agreement constitutes a firm order from SOLARFUN for [*] metric tons of Product
that cannot be cancelled during the term of this Agreement, except as set forth
in Section 9 below.
 
3. Supply Obligations.
 
3.1. HOKU shall deliver each Year pursuant to this Agreement starting on the
First Shipment Date at least the Minimum Annual Quantity of Product in
approximately equal monthly shipments pursuant to Section 4.1 below; provided
however, that if HOKU fails to deliver a monthly shipment, then HOKU may deliver
any deficiency within [*] days without breaching this section or incurring any
purchase price adjustment (pursuant to Section 3.3 below). At any time during
the term of this Agreement, HOKU may ship to SOLARFUN up to the full cumulative
balance of Minimum Annual Quantity of Product to be shipped through the end of
this Contract (an “Excess Shipment”) with SOLARFUN’s written consent. This
shipment will be credited against each subsequent Minimum Annual Quantity of
Product. For example, if the Minimum Annual Quantity of Product for a given Year
is [*] metric tons, and if HOKU delivers [*] metric tons in January, then the
next shipment of [*] metric tons is not required until the following Year.
 
Page 2 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
3.2. HOKU intends to manufacture the Products at its Facility; however,
notwithstanding anything to the contrary herein, HOKU may deliver to SOLARFUN
Products that are manufactured by a third party other than HOKU, where HOKU is
acting only as a reseller or distributor of such Products; and provided that the
Products meet the Product Specifications and price set forth in this Agreement. 
 
3.3. Except in the case of a force majeure pursuant to Section 12 below, if at
any time after [*], HOKU does not supply any Products pursuant to Section 3.1 or
3.2 within [*] days of the scheduled delivery date, HOKU will provide SOLARFUN
with a purchase price adjustment. Such purchase price adjustment shall be [*]
percent ([*]%) of the value of the respective delayed Products for each week or
part thereof that the Product shipment (or part thereof) is delayed beyond the
[*] day grace period. Any purchase price adjustment as a result of this Section
3.3 will be paid by HOKU at the end of the term of the applicable calendar
quarter. In lieu of making a cash payment to SOLARFUN pursuant to this Section
3.3, HOKU may, at its option, pay for such purchase price adjustment in the form
of a credit issued for future shipments of Products. Notwithstanding anything to
the contrary, the maximum amount of such purchase price adjustment shall not
exceed [*] percent ([*]%) of the value of the respective delayed Products.
Monthly shipments which are delayed beyond one hundred fifty (150) days shall be
deemed to constitute a material breach of this Agreement pursuant to Section
9.2.1 below. 
 
3.4. If HOKU delivers any Products to SOLARFUN prior to [*], then SOLARFUN shall
pay HOKU a premium equal to [*]% of the applicable purchase price for the
Products shipped.
 
4. Shipping & Delivery. 
 
4.1. Except as provided in Section 3.2 above, shipments shall be made from the
Facility on a monthly basis in accordance with a shipment schedule that will be
provided by HOKU each Year under this Agreement (the “Shipment Schedule”) no
later than sixty (60) days prior to the applicable year. The Shipment Schedule
shall provide for approximately equal monthly shipments that add up to the
Minimum Annual Quantity of Products.
 
4.2. HOKU agrees that it will not enter into any additional supply contract
with, or make any supply commitment to, any third party (not including the long
term supply contracts that have been signed prior to the Effective Date (the
“Pre-existing Commitments”)) if the aggregate of HOKU’s delivery obligations
under all of its supply contracts (including those with SOLARFUN and its
Pre-existing Commitments) and such additional supply contract/commitment during
any month would exceed the rated monthly production capacity of all polysilicon
reactors at all HOKU Facilities, as certified by the manufacturer thereof.
Subject to the foregoing, this Section 4.2 shall not preclude HOKU from (A)
entering into supply contracts for additional capacity from Facility expansion,
including pre-sales of potential Facility expansions, or from increased
productivity of the Reactors, or (B) selling on the spot market or entering into
long-term contracts for the sale of polysilicon that does not meet the Product
Specifications at any time during the term of this Agreement, provided that HOKU
uses commercially reasonable efforts to meet the Product Specifications with
respect to such polysilicon and that HOKU does not manufacture polysilicon for
the purpose of making such spot market sales or fulfilling such long term
contracts
 
4.3. HOKU will use commercially reasonable efforts to make its first shipment of
Products to SOLARFUN on or before July 1, 2009.
 
5. Payments & Advances.
 
5.1. HOKU acknowledges that as of the date of this Agreement, SOLARFUN has
provided HOKU with a deposit of Eleven Million U.S. Dollars (US$11,000,000) via
wire transfer of immediately available funds (the “First Deposit”) as advance
payment for Products to be delivered under this Agreement.
 
Page 3 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
5.2. SOLARFUN shall pay in cash to HOKU the additional sum of Forty-Four Million
U.S. Dollars (USD $44,000,000.00) (the “Main Deposit”) as an advance payment for
Products to be delivered under this Agreement in accordance with the payment
schedule set forth below.
 
5.2.1. Nineteen Million U.S. Dollars ($19,000,000) of the Main Deposit (the
“Second Deposit”) shall be paid to HOKU on September 30, 2008 (the “Second
Deposit Date”).
 
5.2.2. Twenty Million U.S. Dollars (USD $20,000,000) of the Main Deposit (the
“Third Deposit”) shall be paid to HOKU on March 31, 2009 (the “Third Deposit
Date”).
 
5.2.3. Five Million U.S. Dollars (USD $5,000,000.00) of the Main Deposit (the
“Fourth Deposit”) shall be paid to HOKU on March 31, 2010 (the “Fourth Deposit
Date”).
 
5.3. Escrow Agreement; Letter of Credit.
 
5.3.1. On or before February 15, 2008, either (A) SOLARFUN shall provide to HOKU
an irrevocable stand-by letter of credit in substantially the form of Appendix 3
attached hereto (the “Letter of Credit”) in the amount of the Main Deposit, or
(B) SOLARFUN, HOKU and the Escrow Agent shall sign an escrow agreement in
substantially the form of Appendix 4 (the “Escrow Agreement”), and SOLARFUN
shall deposit into the Escrow Account the amount of the Main Deposit. 
 
5.3.1(a) If the Letter of Credit is provided pursuant to Section 5.3.1(A) above,
then such Letter of Credit shall be issued to HOKU by a bank domiciled in and
organized under the laws of one of the fifty states of the United States of
America, and which is reasonably acceptable to HOKU (the “Issuing Bank”). The
Letter of Credit shall be issued in US Dollars for the full amount of the Main
Deposit, and shall be freely assignable by HOKU in connection with any
assignment of this Agreement by HOKU pursuant to Section 13.3 below. Payment to
HOKU of the Second Deposit, Third Deposit and Fourth Deposit shall be made by
the Issuing Bank upon its receipt of written notice that SOLARFUN has failed to
make such payment on the Second Deposit Date, the Third Deposit Date or the
Fourth Deposit Date, as applicable. The Letter of Credit shall expire on the
later of the date when (A) the Main Deposit has been paid in full to HOKU by
SOLARFUN, or (B) the Main Deposit has been paid in full to HOKU by the Issuing
Bank.
 
5.3.1(b) If the Escrow Agreement is entered into pursuant to Section 5.3.1(B)
above, then the Main Deposit may be deposited into the Escrow Account in US
Dollars or Chinese RMB; provided, however, that all payments to HOKU pursuant to
this Agreement shall be in US Dollars. Payment of the Second Deposit, Third
Deposit and Fourth Deposit shall automatically be made to HOKU from the Escrow
Account pursuant to the Escrow Agreement on the Second Deposit Date, Third
Deposit Date and Fourth Deposit Date, as applicable. Notwithstanding anything to
the contrary, all payments from the Escrow Account to HOKU shall be made in US
Dollars, unless HOKU and SOLARFUN otherwise agree in writing. In the event that
the amount of any payment from the Escrow Account to HOKU in US Dollars is less
than the Second Deposit, Third Deposit, or Fourth Deposit, as applicable, due to
currency exchange rates from Chinese RMB to US Dollars, then SOLARFUN shall be
obligated to immediately pay HOKU in US Dollars the difference between the
actual payment from the Escrow Account and the Second Deposit, Third Deposit or
Fourth Deposit, as applicable. The final form of the Escrow Agreement may be
different from the form attached as Appendix 4, acceptance of which by the
Parties shall be evidenced by HOKU and SOLARFUN’s execution thereof.
 
Page 4 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
5.4. HOKU shall invoice SOLARFUN at or after the time of each shipment of
Products to SOLARFUN. Taxes, customs and duties, if any, will be identified as
separate items on HOKU invoices. All invoices shall be sent to SOLARFUN’s
address as provided herein. Payment terms for all invoiced amounts shall be [*]
days from date of shipment. All payments shall be made in U.S. Dollars. Unless
HOKU is entitled to retain the Total Deposit as liquidated damages pursuant to
Section 11 below, shipments to SOLARFUN shall be credited against the Total
Deposit beginning in the second Year, as set forth in Appendix 1 (Pricing
Schedule).
 
5.5. The prices for the Products do not include any excise, sales, use, import,
export or other similar taxes, such taxes will not include income taxes or
similar taxes, which taxes will be invoiced to and paid by SOLARFUN, provided
that SOLARFUN is legally or contractually obliged to pay such taxes. SOLARFUN
shall be responsible for all transportation charges, duties or charges for
shipping and handling; thus, the price for the Products shall not include any
such charges.
 
5.6. Late payments and outstanding balances shall accrue interest at the lesser
of [*]% per annum or the maximum allowed by law.
 
6. Security Interest.
 
6.1. Subject to receipt of the Initial Deposit and or payment of any portion of
the Main Deposit HOKU hereby grants to SOLARFUN a security interest to secure
the repayment by HOKU to SOLARFUN of the Total Deposit following any of the
events set forth in Section 9.6 below, which shall be subordinated in accordance
with Section 6.2 below, in all of the tangible and intangible assets related to
HOKU’s polysilicon business (the “Collateral”).
 
6.2. SOLARFUN acknowledges and agrees that the security interests and liens in
the Collateral will not be first priority security interests, will be expressly
subordinated to HOKU’s third-party lenders (the “Senior Lenders”) that provide
debt financing for the construction of any HOKU Facility, and may be
subordinated as a matter of law to other security interests, and to security
interests that are created and perfected prior to the security interest granted
to SOLARFUN hereby. SOLARFUN shall enter into subordination agreements with the
Senior Lenders on terms and conditions reasonably acceptable to the Senior
Lenders. 
 
6.3. In addition, SOLARFUN shall enter into collateral, intercreditor and other
agreements (the “Collateral Agreements”) with HOKU’s Senior Lenders, and with
SANYO Electric Co., Ltd., Suntech Power Holding Co., Ltd., Global Expertise
Wafer Division, Ltd., and HOKU’s other customers who provide prepayments for
Products (collectively, “HOKU’s Other Customers”), as may be reasonably
necessary to ensure that the security interest granted hereby is pari passu with
the security interests that may be granted to HOKU’s Other Customers. SOLARFUN
may not unreasonably refuse to sign any such Collateral Agreement, provided that
such Collateral Agreement grants SOLARFUN a pari passu priority with respect to
HOKU’s Other Customers, and is expressly subordinated to the Senior Lenders.
 
6.4. The security interest granted hereby shall continue so long as HOKU
continues to maintain any amount of the Total Deposit, and only to the extent of
such remaining amount of the Total Deposit being held by HOKU, which has not
been credited against the shipment of Products pursuant to this Agreement, or
otherwise repaid to SOLARFUN. Notwithstanding anything to the contrary contained
in this Agreement, the Collateral consisting of real property shall secure only
the obligations of HOKU to refund any portion of the Total Deposit to SOLARFUN
in accordance with the terms of this Agreement.
 
Page 5 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
6.5. HOKU and SOLARFUN each agree to act in good faith to execute and deliver
any additional document or documents that may be required in furtherance of the
foregoing provisions of this Section 6, including the Collateral Agreements.
Neither HOKU nor SOLARFUN may unreasonably refuse to sign any such document.
 
7. Product Quality Guarantee. 
 
7.1. HOKU warrants to SOLARFUN that the Products shall meet the Product
Specifications. For each shipment, this warranty shall survive for [*] days
after the applicable shipment date (the “Warranty Period”). Upon release of the
Products to a common carrier or freight forwarder, FOB origin, HOKU warrants
that the Products shall be free of all liens, mortgages, encumbrances, security
interests or other claims or rights. HOKU will, upon prompt notification and
compliance with HOKU’s instructions, refund or replace, at SOLARFUN’s sole
option, any Product which does not meet the Product Specifications, and SOLARFUN
shall comply with the inspection and return goods policy described in Section 8
below with respect to such Products. No employee, agent or representative of
HOKU has the authority to bind HOKU to any oral representation or warranty
concerning the Products. Any oral representation or warranty made prior to the
purchase of any Product and not set forth in writing and signed by a duly
authorized officer of HOKU shall not be enforceable by SOLARFUN. HOKU makes no
warranty and shall have no obligation with respect to damage caused by or
resulting from accident, misuse, neglect or unauthorized alterations to the
Products.
 
7.2. HOKU EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, INCLUDING THE WARRANTIES OF MERCHANTABILITY, AND FITNESS FOR A
PARTICULAR PURPOSE. HOKU’s sole responsibility and SOLARFUN’s exclusive remedy
for any claim arising out of the purchase of any Product is a refund or
replacement, as described above. In no event shall HOKU’s liability exceed the
purchase price paid therefore; nor shall HOKU be liable for any claims, losses
or damages of any individual or entity or for lost profits or any special,
indirect, incidental, consequential, or exemplary damages, howsoever arising,
even if HOKU has been advised of the possibility of such damages.
 
7.3. HOKU shall, at its own expense, indemnify and hold SOLARFUN and its
Affiliates harmless from and against any expense or loss resulting from any
actual or alleged infringement of any patent, trademark, trade secret,
copyright, mask work or other intellectual property related to the Products, and
shall defend at its own expense, including attorneys fees, any suit brought
against SOLARFUN or SOLARFUN’s Affiliates alleging any such infringement.
SOLARFUN agrees that: (i) SOLARFUN shall give HOKU prompt notice in writing of
any such suit; (ii) if HOKU provides evidence reasonably satisfactory to
SOLARFUN of HOKU’s financial ability to defend the matter vigorously and pay any
reasonably foreseeable damages, SOLARFUN shall permit HOKU, through counsel of
HOKU’s choice, to answer the charge of infringement and defend such suit (but
SOLARFUN, or SOLARFUN’s Affiliate may be represented by counsel and participate
in the defense at its own expense); and (iii) SOLARFUN shall give HOKU all
needed information, assistance, and authority, at HOKU’s expense, to enable HOKU
to defend such suit. In case of a final award of damages in any such suit HOKU
shall pay such award, but shall not be responsible for any settlement made
without its prior consent. Except as otherwise expressly set forth herein, HOKU
disclaims any obligation to defend or indemnify SOLARFUN, its officers, agents,
or employees, from any losses, damages, liabilities, costs or expenses which may
arise out of the acts of omissions of HOKU.
 
8. Inspection and Return Goods Policy.
 
8.1. An inspection of appearance of each shipment of Product shall be made by
SOLARFUN in accordance with sound business practice upon the delivery of the
Product, and in no case later than [*] after delivery at SOLARFUN’s factory.
SOLARFUN shall inform HOKU promptly, and in no case later than [*] after
delivery of Product, in case of any obvious damages or other obvious defects to
the Product which SOLARFUN discovers under the inspection of appearance. 
 
Page 6 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
8.2. SOLARFUN shall perform final inspection of the Product upon introducing the
Product into SOLARFUN’s production process. Such inspection shall take place
during the Warranty Period. If the Product does not meet the Product
Specifications, SOLARFUN shall notify HOKU in writing without undue delay after
the inspection and, together with the notification, submit documentary evidence
of the result of the final inspection whereupon HOKU shall have the right to
undertake its own inspection prior to any return of the Products pursuant to
Section 8.3 below.
 
8.3. Products may be returned to HOKU within the later of (a) [*] after
discovery of a defect consistent with Sections 8.1 and 8.2 above; and (b) [*]
after HOKU completes its inspection and confirms the defect pursuant to Section
8.2 above, for replacement or a refund including all return shipment expenses.
To assure prompt handling, HOKU shall provide SOLARFUN a return goods
authorization number within 48 hours of SOLARFUN’s request. Provided that HOKU
communicates this number to SOLARFUN within such timeframe, SOLARFUN will
reference this number on return shipping documents. Returns made without the
authorization number provided by HOKU in accordance with the foregoing may be
subject to HOKU’s reasonable charges due to HOKU’s additional handling costs.
HOKU reserves the right to reverse any credit issued to SOLARFUN if, upon
return, such Product is determined by a predetermined third party not to be
defective. 
 
9. Term and Termination. 
 
9.1. The term of this Agreement shall begin on the Effective Date and provided
that the first delivery of the Product under this Agreement shall occur in 2009
or earlier, and unless previously terminated as hereinafter set forth, shall
remain in force for a period of eight Years beginning with the First Shipment
Date.
 
9.2. Each Party may, at its discretion, upon written notice to the other Party,
and in addition to its rights and remedies provided under this Agreement or any
other agreement executed in connection with this Agreement and at law or in
equity, terminate this Agreement in the event of any of the following: 
 
9.2.1. Upon a material breach of the other Party of any material provision in
this Agreement, and failure of the other Party to cure such material breach
within sixty (60) days after written notice thereof; provided, however, that
such cure period shall not modify or extend the 150-day cure period for HOKU’s
delivery obligations pursuant to Section 3.3 above; and provided, further that
such sixty (60) day cure period shall not apply to SOLARFUN’s failure to make
any payment to HOKU pursuant to this Agreement. In the event of SOLARFUN’s
failure to make payment on the 30-day payment terms set forth in Section 5.4
hereof, termination by HOKU shall require the issuance of a written notice of
default containing the threat of immediate termination if payment is not made
within an additional grace period of not less than ten (10) business days.
 
9.2.2. Upon the voluntary or involuntary initiation of bankruptcy or insolvency
proceedings against the other Party; provided, that for an involuntary
bankruptcy or insolvency proceeding, the Party subject to the proceeding shall
have sixty (60) working days within which to dissolve the proceeding or
demonstrate to the terminating Party’s satisfaction the lack of grounds for the
initiation of such proceeding; 
 
Page 7 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
9.2.3. If the other Party (i) becomes unable, or admits in writing its
inability, to pay its debts generally as they mature, (ii) becomes insolvent (as
such term may be defined or interpreted under any applicable statute); or 
 
9.2.4. In accordance with the provisions of Section 12 (Force Majeure) below. 
 
9.2.5. Without limiting the foregoing, SOLARFUN shall have the right to
terminate this Agreement if the First Shipment Date does not occur on or before
December 31, 2009.
 
9.3.  
 
9.4. HOKU shall have the right to terminate this Agreement if on or before
February 15, 2008 SOLARFUN has failed to either (A) enter into the Escrow
Agreement with HOKU and the Escrow Agent and deposit the Main Deposit into the
Escrow Account pursuant to Section 5.3.1 above, or (B) deliver the Letter of
Credit pursuant to Section 5.3.1 above, in which case, HOKU shall be entitled to
retain the Initial Deposit as liquidated damages. 
 
9.5. Upon the expiration or termination of this Agreement howsoever arising, the
following Sections shall survive such expiration or termination: Sections 1
(Definitions); Section 7 (Product Quality Guarantee), Section 8 (Inspection and
Return Goods Policy); Section 9 (Term and Termination); Section 10 (Liability);
Section 11 (Liquidated Damages); and Section 13 (General Provisions). 
 
9.6. If SOLARFUN terminates this Agreement pursuant to Section 9.2.1, 9.2.2,
9.2.3, 9.2.4, 9.2.5 or 12 then any funds remaining on the Total Deposit on such
date of termination shall be returned to SOLARFUN; provided however that if
SOLARFUN is in material breach of this Agreement at the time it terminates this
Agreement, then HOKU shall not be required to repay any remaining amount of the
Total Deposit up to the amounts of HOKU’s direct loss from such material breach
(unless SOLARFUN cures such breach within the applicable cure period) or
SOLARFUN’s other outstanding and unpaid obligations hereunder (including,
without limitation, obligations under Section 11). “Funds remaining” on the
Total Deposit are funds not applied against SOLARFUN’s purchase of Product,
pursuant to Section 5.4 above, for Product actually shipped to SOLARFUN
hereunder.
 
10. Liability.
 
10.1. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR INDIRECT, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES OR FOR EXEMPLARY OR PUNITIVE DAMAGES, EVEN IF SOLARFUN
OR HOKU HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
10.2. NEITHER PARTY’S TOTAL LIABILITY TO THE OTHER FOR ANY KIND OF LOSS, DAMAGE
OR LIABILITY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, UNDER ANY
THEORY OF LIABILITY, SHALL EXCEED IN THE AGGREGATE THE TOTAL DEPOSIT, EXCEPT
WITH RESPECT TO SOLARFUN’S CONTINUING OBLIGATION TO PURCHASE THE PRODUCTS AS SET
FORTH HEREIN.
 
11. Liquidated Damages. THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY BREACH OF
THIS AGREEMENT BY SOLARFUN MAY CAUSE IRREPARABLE AND IMMEASURABLE DAMAGE TO
HOKU. BECAUSE IT IS DIFFICULT TO MEASURE THESE DAMAGES, IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED BY HOKU PURSUANT TO SECTION 9.2.1, 9.2.2, 9.2.3, 9.2.4,
or 9.4, THEN HOKU SHALL BE ENTITLED TO RETAIN AS LIQUIDATED DAMAGES, THE TOTAL
DEPOSIT (OR ANY REMAINING PORTION THEREOF NOT CREDITED AGAINST PRODUCT
SHIPMENTS). ANY AMOUNTS DUE FOR UNDELIVERED PRODUCT UNDER THIS AGREEMENT ARE
STILL DUE, UNLESS OTHERWISE AGREED BY BOTH PARTIES IN WRITING.
 
Page 8 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
12. Force Majeure. Neither Party shall be liable to the other Party for failure
of or delay in performance of any obligation under this Agreement, directly, or
indirectly, owing to acts of God, war, war-like condition, embargoes, riots,
strike, lock-out and other events beyond its reasonable control which were not
reasonably foreseeable and whose effects are not capable of being overcome
without unreasonable expense and/or loss of time to the affected Party (i.e.,
the Party that is unable to perform). If such failure or delay occurs, the
affected Party shall notify the other Party of the occurrence thereof as soon as
possible, and the Parties shall discuss the best way to resolve the event of
force majeure. If the conditions of Force Majeure continue to materially impede
performance of any material obligation under this Agreement for a period of more
than three (3) consecutive calendar months, then the non-affected Party shall be
entitled to terminate this Agreement by 30 days’ prior written notice to the
other Party.
 
13. General Provisions.
 
13.1. This Agreement shall be construed under and governed by the laws of the
State of California, U.S.A.
 
13.2. Upon notice from one Party to the other of a dispute hereunder, the
Parties agree to hold a meeting within thirty (30) days of receipt of such
notice with at least one (1) representative from each Party who has
decision-making authority for such company. At this meeting, the Parties will
attempt to resolve the dispute in good faith. If, after the meeting, the dispute
has not been resolved, only then may a Party resort to litigation. Any
proceeding to enforce or to resolve disputes relating to this Agreement shall be
brought in California, USA. In any such proceeding, neither Party shall assert
that such a court lacks jurisdiction over it or the subject matter of the
proceeding.
 
13.3. HOKU may assign this Agreement to any of its Affiliates, and may assign
its rights under this Agreement to any collateral agent as collateral security
for HOKU’s secured obligations in connection with the financing a HOKU Facility,
without the consent of SOLARFUN. Except as stated in the previous sentence,
neither HOKU nor SOLARFUN may assign this Agreement to a third party without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld. Notwithstanding the foregoing, an assignment of this
Agreement by either Party in connection with a merger, acquisition, or sale of
all or substantially all of the assets or capital stock of such Party shall not
require the consent of the other Party. If this Agreement is assigned
effectively to a third party, this Agreement shall bind upon successors and
assigns of the Parties hereto. 
 
13.4. Except as provided elsewhere in this Agreement, a notice is effective only
if the Party giving or making the notice has complied with this Section 13.4 and
if the addressee has received the notice. A notice is deemed to have been
received as follows: 
 

 
(a)
If a notice is delivered in person, or sent by registered or certified mail, or
nationally or internationally recognized overnight courier, upon receipt as
indicated by the date on the signed receipt; or

 

 
(b)
If a notice is sent by facsimile, upon receipt by the Party giving the notice of
an acknowledgment or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
addressee’s facsimile number.

 
Page 9 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
Each Party giving a notice shall address the notice to the appropriate person at
the receiving Party at the address listed below or to a changed address as the
Party shall have specified by prior written notice:
 
SOLARFUN:


SOLARFUN POWER HONG KONG LIMITED
In care of: JIANGSU LINYANG SOLARFUN CO., LTD.
No. 666 Linyang Rd.,
Qidong Jiangsu Province 226200
People’s Republic of China
Tel: +86-21-6393-8326
Fax: +86-21-6393-3099
Attn: William Sien, VP of Business Development
E-Mail: [*]


HOKU:


HOKU SCIENTIFIC, INC.
1075 Opakapaka Street
Kapolei, HI 96707
Attn: Mr. Dustin Shindo, CEO
E-mail: [*]
Facsimile: +1 (808) 682-7807
 
13.5. The waiver by either Party of the remedy for the other Party’s breach of
or its right under this Agreement will not constitute a waiver of the remedy for
any other similar or subsequent breach or right.
 
13.6. If any provision of this Agreement is or becomes, at any time or for any
reason, unenforceable or invalid, no other provision of this Agreement shall be
affected thereby, and the remaining provisions of this Agreement shall continue
with the same force and effect as if such unenforceable or invalid provisions
had not been inserted in this Agreement.
 
13.7. No changes, modifications or alterations to this Agreement shall be valid
unless reduced to writing and duly signed by respective authorized
representatives of the Parties.
 
13.8. No employment, agency, trust, partnership or joint venture is created by,
or shall be founded upon, this Agreement. Each Party further acknowledges that
neither it nor any Party acting on its behalf shall have any right, power or
authority, implied or express, to obligate the other Party in any way.
 
13.9. Neither Party shall make any announcement or press release regarding this
Agreement or any terms thereof without the other Party’s prior written consent;
provided, however, that the Parties will work together to issue a joint press
release within two (2) days after execution of this Agreement. Notwithstanding
the foregoing, either Party may publicly disclose the material terms of this
Agreement pursuant to the United States Securities Act of 1933, as amended, the
United States Securities Exchange Act of 1934, as amended, or other applicable
law; provided, however, that the Party being required to disclose the material
terms of this Agreement shall provide reasonable advance notice to the other
Party, and shall use commercially reasonable efforts to obtain confidential
treatment from the applicable governing entity for all pricing and technical
information set forth in this Agreement.
 
13.10. This Agreement constitutes the entire agreement between the Parties and
supersedes all prior proposal(s), discussions and agreements, including, without
limitation, the Supply Agreement, relative to the subject matter of this
Agreement and neither of the Parties shall be bound by any conditions,
definitions, warranties, understandings or representations with respect to such
subject matter other than as expressly provided herein. No oral explanation or
oral information by either Party hereto shall alter the meaning or
interpretation of this Agreement.
 
13.11. The headings are inserted for convenience of reference and shall not
affect the interpretation and or construction of this Agreement.
 
13.12. Words expressed in the singular include the plural and vice-versa.
 
Page 10 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL


IN WITNESS WHEREOF, the Parties have executed this First Amended & Restated
Supply Agreement as of the date last set forth below.
 

SOLARFUN:   HOKU:           SOLARFUN POWER HONG KONG LIMITED   HOKU SCIENTIFIC,
INC.           By: /s/ William Sien   By: /s/ Dustin Shindo           Name:
William Sien   Name: Dustin Shindo           Title: VP of Business Development  
Title: Chairman & CEO Authorized Signatory   Authorized Signatory          
Date:
January 6, 2008
  Date:
January 7, 2008

 
CORPORATE GUARANTY
 
As an inducement for HOKU to enter into this Agreement with SOLARFUN, it is
hereby agreed that the undersigned does hereby guaranty to HOKU the prompt,
punctual and full payment of all monies now or hereinafter due HOKU from
SOLARFUN, and agrees to the following:
 

 
a)
Until termination, this guaranty is unlimited as to amount or duration and shall
remain in full force and effect notwithstanding any extension, compromise,
adjustment, forbearance, waiver, release or discharge of any party obligor or
guarantor.




 
b)
The obligations of the undersigned shall be at the election of HOKU, shall be
primary and not necessarily secondary, and HOKU shall not be required to exhaust
its remedies as against SOLARFUN prior to enforcing its rights under this
guaranty against the undersigned.




 
c)
The guaranty hereunder shall be unconditional and absolute and the undersigned
waives all rights of subrogation and set-off until all sums under this guaranty
are fully paid. The undersigned further waives all suretyship defenses or
defenses in the nature thereof, generally.




 
d)
The guaranty shall be valid and continuing during the term of this Agreement.




 
e)
The undersigned warrants and represents it has full authority to enter into this
guaranty.




 
f)
This guaranty shall be binding upon and inure to the benefit of the parties,
their successors, assigns and personal representatives.




 
g)
This guaranty shall be construed and enforced under the laws of the State of
California, USA



JIANGSU LINYANG SOLARFUN CO., LTD.


By:
/s/ William Sien
 
Date:
January 6, 2008
         
Name:
William Sien
               
Title:
VP of Business Development
      Authorized Signatory      



Page 11 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
Appendix 1
Pricing Schedule
 
[*]
 
If there is uncertainty in price between the delivery period and the total
quantity for that period based on the table above, the price assigned to the
quantity shall prevail. For example, the first [*] MT shall be invoiced at $[*].
 
Page 12 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
Appendix 2
Product Specifications
 
[*]
 
The size distribution of the Products shipped shall be as follows:


[*]


Product Specifications shall be tested in accordance with the following
procedures: graphite furnace atomic absorption spectroscopy, inductively coupled
plasma-mass spectroscopy and Fourier transform infrared absorption spectroscopy.
 
Page 13 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
APPENDIX 3
Form of Letter of Credit
 
[This Letter of Credit may be replaced by a Letter of Credit that is mutually
acceptable to HOKU and the Issuing Bank.]
 
IRREVOCABLE Standby Letter of Credit


STANDBY L/C FOR PAYMENT
TO: HOKU SCIENTIFIC, INC., a Delaware corporation (“Beneficiary”)
1075 Opakapaka Street
Kapolei, Hawaii 96707 USA
Attn: Mr. Dustin Shindo, CEO
E-mail: [*]


DEAR SIRS,


We refer to that certain First Amended & Restated Supply Agreement dated as of
__, 2007, (hereinafter referred to as the “Hoku Supply Agreement”) signed
between you and SOLARFUN POWER HONG KONG LIMITED, located at No. 666 Linyang
Rd., Qidong Jiangsu Province 226200, People’s Republic of China (hereinafter
referred to as “Solarfun”).


Subject to the terms and conditions set forth herein, we, [Bank Name] (“we” or
“XXXX”), hereby unconditionally and irrevocably issue this Irrevocable Standby
Letter of Credit no. (the “Standby Letter of Credit”) in your favor for the
account of Solarfun in the amount of USD44000000.00 (Forty-Four Million U.S.
Dollars) (hereinafter referred to as the “Total L/C Amount”).


Capitalized terms used herein without definition shall have the respective
meanings set forth in Annex A.


We hereby agree as follows:


(a) The Beneficiary may draw under this Standby Letter of Credit at any time on
or prior to the then applicable Expiry Date (as such term is hereinafter
defined) by presenting XXXX with an appropriately completed 1st Demand, 2nd
Demand or 3rd Demand (each hereinafter referred to as a “Demand”) in the
applicable form attached hereto.


(b) XXXX will not be obliged to make payment under this Standby Letter of Credit
if, after giving effect to any such payment, the aggregate of all payments made
by it under this Standby Letter of Credit would exceed the Total L/C Amount.


Documents required:


(a) Each of the 1st Demand, the 2nd Demand and the 3rd Demand shall be made by
letter in substantially the form attached hereto as Annex B, Annex C and Annex
D, respectively, and must be received by XXXX, by delivery in person or by
facsimile transmission, at its address and by the particular department or
officer (if any) as follows, provided that the original of any such Demand shall
be sent to XXXX by overnight courier for receipt by XXXX within two Business
Days of the date of any such facsimile transmission:


[Insert XXXX address/information]
 
Page 14 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
All payments under this Standby Letter of Credit shall be made in United States
Dollars, for value, in immediately available funds by wire transfer to such
account as may be designated by the Beneficiary in the applicable Demand. If a
Demand is presented in compliance with the terms of this Standby Letter of
Credit to XXXX by 12:00 p.m. New York City time on any Business Day, payment
will be made on the same Business Day and if such Demand is so presented to XXXX
after 12:00 p.m. New York City time on any Business Day, payment will be made by
12:00 p.m. New York City time on the following Business Day.


This Standby Letter of Credit is effective as of the date hereof and shall
remain in effect until the first anniversary of the date hereof; provided that
this Standby Letter of Credit shall be automatically extended without amendment
for successive one-year periods from the present or any future scheduled
expiration date hereof, until the earlier of (A) the date when XXXX is notified
in writing by the Beneficiary that Solarfun is no longer obligated to pay the
Main Deposit pursuant to the Hoku Supply Agreement, or (B) the date when XXXX
has paid the Total L/C Amount to the Beneficiary (the present or any future
expiration date as aforesaid is referred to herein as the “Expiry Date”).


This Standby Letter of Credit will be maintained in the Total L/C Amount until
the Expiry Date; provided, however, that the Total L/C Amount may be reduced by
the amount paid to Beneficiary after any drawing hereunder by the Beneficiary.
Partial drawings under this Letter of Credit are permitted.


All banking charges of this Standby Letter of Credit, including any transfer
fees, advising bank charges and negotiating bank charges, are for the account of
Solarfun.


Except as expressly stated herein, this undertaking is not subjected to any
contract, agreement, condition or qualification. The obligation and liabilities
of us under this Standby Letter of Credit shall be independent.


This Standby Letter of Credit sets forth the full terms of our undertaking and
such undertaking shall not in any way be modified, amended or amplified by
reference to any document or instrument referred to herein or to which this
Standby Letter of Credit relates and shall not be deemed to incorporate by
reference any such document or instrument.


This Standby Letter of Credit is governed by the laws of the State of New York.
The courts of the State of New York in the County of New York or of the United
States of America in the Southern District of New York shall have exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Standby Letter of Credit.


This Standby Letter of Credit may be transferred upon presentation to us of a
signed transfer certificate in the form of Annex E hereto accompanied by this
Standby Letter of Credit, in which you irrevocably transfer to the relevant
transferee all of your rights hereunder, whereupon we agree to either issue a
substitute letter of credit to such transferee or endorse such transfer on the
reverse of this Standby Letter of Credit. This Standby Letter of Credit may not
otherwise be transferred without our consent.


Any Demand should reach our counter at least two Business Days before the Expiry
Date. This Standby Letter of Credit shall automatically become null and void
upon the Expiry Date, whether it is returned to us or not; provided, however,
that in the event of an act of God, riot, civil commotion, insurrection, war or
any other cause beyond XXXX’s control that interrupts XXXX’s business and causes
the place for presentation of this Standby Letter of Credit to be closed for
business on the last day for presentation, the Expiry Date will be automatically
extended without amendment to a date fifteen calendar days after the place for
presentation reopens for business.
 
Page 15 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
In the event that a Demand fails to comply with the terms of this Standby Letter
of Credit, we shall provide the Beneficiary prompt notice of the same stating
the reasons therefor and shall upon your instructions hold any non-conforming
Demand and other documents at your disposal or return the non-conforming Demand
and other documents to the Beneficiary at the address set forth above by
delivery in person or facsimile transmission (with originals thereof sent by
overnight courier for receipt within two Business Days). Upon being notified
that the Demand was not effected in compliance with this Standby Letter of
Credit, the Beneficiary may attempt to correct such non-complying Demand in
accordance with this Standby Letter of Credit.


All notices to the Beneficiary shall be delivered to its representatives at the
address set forth above (or to any other representative(s)/address(es) which may
be designated by written notice from the Beneficiary delivered to us from time
to time prior to termination hereof).


Except so far as otherwise expressly stated, this Standby Letter of Credit is
subject to the Uniform Rules and Customs for Documentary Letters of Credit
(Publication of the International Chamber of Commerce #500, 1993 revision) or as
most recently published by the International Chamber of Commerce.


Page 16 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
Annex A
Definitions


“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in the United States.


“1st Demand” means a demand for payment in an amount not to exceed $19,000,000
(Nineteen Million US Dollars) in the form of Annex B to this Standby Letter of
Credit.


“2nd Demand” means a demand for payment in an amount not to exceed $20,000,000
(Twenty Million US Dollars) in the form of Annex C to this Standby Letter of
Credit.


“3rd Demand” means a demand for payment in an amount not to exceed $5,000,000
(Five Million US Dollars) in the form of Annex D to this Standby Letter of
Credit.


“HOKU” means Hoku Scientific, Inc., a Delaware corporation.


“HOKU Supply Agreement” is the First Amended & Restated Supply Agreement which
has been entered into by HOKU and SOLARFUN on ___________, 2007 and is the
underlying agreement of this Stand-by Letter of Credit.


“Main Deposit” has the meaning set forth in the Hoku Supply Agreement.


“Subsequent Transferee” means a purchaser, successor, assignee and/or designee
of Hoku's rights, title and interest in, to and under this Standby Letter of
Credit.


“Total L/C Amount” means Forty-four Million U.S. Dollars ($44,000,000).


Page 17 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL

ANNEX B
 
1st Demand


To: [ISSUING BANK]


[Date]


Standby Letter of Credit No. [__________] (the “Standby Letter of Credit”)


1st Demand


Dear Sirs,


We refer to the Standby Letter of Credit. Terms defined in the Standby Letter of
Credit have the same meaning when used in this Demand.


1. We certify that the sum of Nineteen Million U.S. Dollars ($19,000,000) is due
under the Hoku Supply Agreement and Solarfun has breached its payment
obligations and failed to pay the Second Deposit on the Second Deposit Date
pursuant to Section 5.4.1 of the Hoku Supply Agreement. We therefore demand
payment of the above sum.


2. Payment should be made to the following account:


Name:
Account Number:
Bank:


3. The date of this Demand is not earlier than September 30, 2008, or later than
the Expiry Date.


Yours faithfully


(Authorized Signatory) 
For
[BENEFICIARY]


Page 18 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
ANNEX C
 
2nd Demand


To: [ISSUING BANK]


[Date]


Standby Letter of Credit No. [__________] (the “Standby Letter of Credit”)


2nd Demand


Dear Sirs,


We refer to the Standby Letter of Credit. Terms defined in the Standby Letter of
Credit have the same meaning when used in this Demand.


1. We certify that the sum of Twenty Million U.S. Dollars ($20,000,000) is due
under the Hoku Supply Agreement and Solarfun has breached its payment
obligations and failed to pay the Third Deposit on the Third Deposit Date
pursuant to Section 5.4.2 of the Hoku Supply Agreement. We therefore demand
payment of the above sum.


2. Payment should be made to the following account:


Name:
Account Number:
Bank:


3. The date of this Demand is not earlier than March 31, 2009, or later than the
Expiry Date.


Yours faithfully


(Authorized Signatory) 
For
[BENEFICIARY]


Page 19 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
ANNEX D
 
3rd Demand


To: [ISSUING BANK]


[Date]


Standby Letter of Credit No. [__________] (the “Standby Letter of Credit”)


3rd Demand


Dear Sirs,


We refer to the Standby Letter of Credit. Terms defined in the Standby Letter of
Credit have the same meaning when used in this Demand.


1. We certify that the sum of Five Million U.S. Dollars ($5,000,000) is due
under the Hoku Supply Agreement and Solarfun has breached its payment
obligations and failed to pay the Fourth Deposit on the Fourth Deposit Date
pursuant to Section 5.4.3 of the Hoku Supply Agreement. We therefore demand
payment of the above sum.


2. Payment should be made to the following account:


Name:
Account Number:
Bank:


3. The date of this Demand is not earlier than March 31, 2010, or later than the
Expiry Date.


Yours faithfully


(Authorized Signatory)     
For
[BENEFICIARY]


Page 20 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
ANNEX E
 
Transfer of Letter of Credit


[Date]


Delivered under [insert Bank name],
Irrevocable Standby Letter of Credit No. [_____],
dated [__________].


[_______________]
[_______________]
[_______________]
Attention: [_______________]


Ladies and Gentlemen:


Reference is made to [insert Bank name], Irrevocable Standby Letter of Credit
No. [_____] dated [_______](the “Letter of Credit”), issued by you in favor of
us. Any capitalized terms used, but not defined, herein shall have its
respective meaning as set forth in the Letter of Credit.


For value received, the undersigned, as Beneficiary under the Letter of Credit,
hereby irrevocably assigns and transfers to [__________] (the “Transferee”) all
rights of the undersigned to draw under the Letter of Credit in their entirety.


By this transfer, all rights of the undersigned, as Beneficiary under the Letter
of Credit, are transferred to the Transferee, and the Transferee shall have the
sole rights with respect to the Letter of Credit relating to any amendments
thereof and any notices thereunder. All amendments to the Letter of Credit are
to be consented to by the Transferee without necessity of any consent of or
notice to the undersigned.


Simultaneously with the delivery of this notice to you, copies of this notice
are being transmitted to the Transferee.


The Letter of Credit is returned herewith, and we ask you to either issue a
substitute letter of credit for the benefit of the Transferee or endorse the
transfer on the reverse thereof, and forward it directly to the Transferee with
your customary notice of transfer.


Yours faithfully


(Authorized Signatory)


For  
[BENEFICIARY]


ACKNOWLEDGED:
(Authorized Signatory)


For
[SUCCESSOR BENEFICIARY]


Page 21 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
APPENDIX 4
Form of Escrow Agreement
 
[This Escrow Agreement may be replaced by an Escrow Agreement that is mutually
acceptable to HOKU and SOLARFUN, acceptance of which shall be evidenced by their
execution thereof.]
 
This ESCROW AGREEMENT (this “Agreement”) is entered into as of _______________,
2007 (the “Effective Date”), by and among HOKU SCIENTIFIC, INC., a Delaware
corporation (hereinafter “HOKU”), SOLARFUN POWER HONG KONG LIMITED, a company
registered in Hong Kong (hereinafter “SOLARFUN”), and [_____________________],
as Escrow Agent (the “Escrow Agent”), (collectively, the “Parties”).
 
BACKGROUND
 
On _______________, 2007, the Parties hereto entered into a Supply Agreement
(“Supply Agreement”), pursuant to which HOKU has agreed to sell Product (as
defined in the Supply Agreement) to SOLARFUN over a fixed period of time.
Pursuant to the terms of the Supply Agreement, SOLARFUN is obligated to make
advance deposits to HOKU.
 
The execution and delivery of this Agreement by the Parties is required as a
condition to HOKU’s completing the transactions contemplated by the Supply
Agreement. Each term utilized but not otherwise defined herein shall have the
meaning given to such term in the Supply Agreement.
 
Escrow Agent is not a party to the Supply Agreement. Therefore, Escrow Agent has
no duties or obligations under said Supply Agreement.
 
TERMS
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound, the parties hereto agree as follows:
 
1. Escrow Account.
 
1.1. Escrow Funds.
 
1.1.1. The Escrow Funds, initially in an amount equal to Forty-Four Million U.S.
Dollars (US$44,000,000) (the “Escrow Funds”), shall be deposited on the date
hereof with, and shall be held from and after the date hereof by, the Escrow
Agent in a separate account located in the United States (the “Escrow Account”)
for the benefit of HOKU and SOLARFUN, as provided in this Agreement. The Escrow
Agent shall not make any payment or distribution from the Escrow Account except
as, and in the manner, expressly provided in this Agreement; provided, however,
that the Escrow Funds shall remain the property of SOLARFUN until such time as
such funds are required under the terms of this Agreement to be delivered to
HOKU, at which time the portion of such Escrow Funds required to be delivered to
HOKU shall become the property of HOKU.
 
1.1.2. Concurrently with the execution of this Agreement, SOLARFUN has delivered
the Escrow Funds to the Escrow Agent pursuant to Section 5.4.1 of the Supply
Agreement.
 
1.1.3. The Escrow Agent shall maintain the Escrow Account reflecting (i) the
amount of the Escrow Funds deposited with Escrow Agent as of the date of this
Agreement, plus (ii) all amounts earned or realized on any cash or Permitted
Investments (as defined below), minus (iii) all amounts distributed pursuant to
Section 1.3 of this Agreement.
 
Page 22 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
1.1.4. Except as expressly provided in Section 1.1.1 or elsewhere herein, none
of the Parties shall have any right, title or interest in or possession of the
Escrow Funds. Therefore, (i) none of the Parties shall have the ability to
pledge, convey, hypothecate or grant a security interest in any portion of the
Escrow Funds unless and until such funds have been disbursed to such party in
accordance with this Agreement and (ii) until disbursed pursuant to this
Agreement, the Escrow Agent shall be in sole possession of the Escrow Funds and
agrees not to acknowledge requests that it act as, and nothing contained in this
Agreement shall be deemed to constitute the Escrow Agent as, custodian for any
party for purposes of perfecting a security interest therein. Accordingly, the
Parties agree that no person or entity shall have any right to have or to hold
any of the Escrow Funds as collateral for any obligation and shall not be able
to obtain a security interest in any assets (tangible or intangible) contained
in or relating to the Escrow Account.
 
1.2. Investments.
 
1.2.1. Any cash held in the Escrow Account shall, pending disbursement, be
invested in Permitted Investments. For purposes of this Agreement, “Permitted
Investments” shall mean (i) U.S. Treasuries in accordance with written
instructions of HOKU and SOLARFUN; (ii) U.S. Federal Agencies in accordance with
written instructions of HOKU and SOLARFUN; and (iii) Money Market Funds in
accordance with written instructions of HOKU and SOLARFUN (a “Joint Direction”).
 
1.2.2. The Escrow Agent may purchase or sell to itself or any affiliate, as
principal or agent. Such investment, if registerable, shall be registered in the
name of the Escrow Agent for the benefit of the Parties and held by the Escrow
Agent. The Escrow Agent shall be entitled to sell or redeem any such investments
as necessary to make any payments or distributions required under this
Agreement. The Escrow Agent may act as purchaser or agent in the making or
disposing of any investments. The Escrow Agent shall have no responsibility or
liability for any diminution of the Funds held in the Escrow Account which may
result from any investment made pursuant to this Agreement, including any losses
on any investment required to be liquidated prior to maturity in order to make a
payment or distribution required hereunder.
 
1.2.3. Such investments will be made as soon as possible following the
availability of such funds to the Escrow Agent for investment, taking into
consideration the regulations and requirements (including cut-off times) of the
Federal Reserve wire system, the investment provider and the Escrow Agent, and
compliance with standard operating procedures of such parties.
 
1.2.4. Investments designation may be changed through written instructions
jointly by HOKU and SOLARFUN to the Escrow Agent, substantially in the form of a
letter specifying other Permitted Investments meeting the requirements of the
Agreement. Such change in the designation will become effective upon receipt by
the Escrow Agent.
 
1.2.5. As and when any cash is needed for a payment under this Agreement, the
Escrow Agent shall cause a sufficient amount of the Permitted Investments to be
converted into cash. Escrow Agent shall convert such Permitted Investments as
specified by HOKU and SOLARFUN or, if HOKU and SOLARFUN shall fail to so specify
within five Business Days of a request therefore, as determined by Escrow Agent
in its sole discretion.
 
1.2.6. Any and all interest, dividends and other income (including capital
gains) (“Income”) earned on the Escrow Funds shall not be included as part of
the Escrow Funds and shall remain as the sole property of SOLARFUN. The Escrow
Agent shall distribute to SOLARFUN such income or gains quarterly during the
term of this Agreement. Any losses from the Permitted Investments shall first be
offset from Income and then deducted from the Escrow Funds. All Parties hereto
shall file all tax returns consistent with such treatment. Escrow Agent shall
not be responsible for any tax reporting hereunder.
 
Page 23 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
1.3. Claim Procedure.
 
1.3.1. Nineteen Million U.S. Dollars (USD $19,000,000.00) of the Escrow Funds
shall be paid to HOKU from the Escrow Account on September 30, 2008.
 
1.3.2. Twenty Million U.S. Dollars (USD $20,000,000) of the Escrow Funds shall
be paid to HOKU from the Escrow Account on March 31, 2009.
 
1.3.3. Five Million U.S. Dollars (USD $5,000,000.00) of the Escrow Funds shall
be paid to HOKU from the Escrow Account on March 31, 2010.
 
1.3.4. Distributions of the Escrow Funds shall be made in cash to the extent
available in the Escrow Account, including cash derived from the liquidation of
Permitted Investments in accordance with Section 1.2 hereof.
 
1.3.5. Joint Direction. Notwithstanding any other provision of this Agreement,
the Escrow Agent shall promptly deliver all or any part of the Escrow Funds in
accordance with the terms of a Joint Direction, unless a final order of a court
of competent jurisdiction prohibits the Escrow Agent from complying with the
terms thereof. Any amount distributed pursuant to this Section 1.3.4 shall be
deducted from the Escrow Account.
 
1.3.6. Release to SOLARFUN. The Escrow Agent shall release the entire amount of
the Escrow Funds then being held by the Escrow Agent to SOLARFUN within fifteen
(15) Business Days after SOLARFUN’s delivery to the Escrow Agent of the written
confirmation of each of HOKU and SOLARFUN that the Escrow Funds are to be
released to SOLARFUN pursuant to Section 8.6 of the Supply Agreement. In the
event that HOKU fails to provide written confirmation of the release of the
Escrow Funds to SOLARFUN pursuant to Section 8.6 of the Supply Agreement, then
SOLARFUN may elect (by providing written notice to the Escrow Agent and HOKU) to
resolve the controversy pursuant to the dispute resolution provisions of Section
12.2 of the Supply Agreement. If such a dispute resolution results in a finding
that Section 8.6 requires the Escrow Funds to be released to SOLARFUN, then the
Escrow Agent shall immediately deliver to SOLARFUN such Escrow Funds.
 
1.4. Distributions and Termination of Escrow.
 
1.4.1. This Agreement shall terminate on the earlier to occur of (i) the
disbursement to HOKU or SOLARFUN of all Escrow Funds pursuant to Section 1.3
above; or (ii) upon receipt of a Joint Direction ordering such distribution. The
date when this Agreement terminates shall be the “Termination Date”.
 
1.4.2. On the Termination Date, this Agreement shall terminate and the Escrow
Agent shall distribute to SOLARFUN the then remaining balance of the Escrow
Account.
 
2. The Escrow Agent.
 
2.1. Acceptance of Appointment as Escrow Agent. The Escrow Agent, by signing
this Agreement, accepts the appointment as Escrow Agent and agrees to hold and
distribute all Escrow Funds in accordance with the terms of this Agreement.
 
Page 24 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
2.2. Liability of Agent. The Escrow Agent shall be obligated to perform only the
duties described in this Agreement. The Escrow Agent may rely on any instrument
or signature believed by it to be genuine and to have been signed or presented
by the proper party or parties duly authorized to do so. The Escrow Agent shall
not be liable for any action taken or omitted by it in good faith and believed
by it to be authorized, nor for any action taken or omitted by it in accordance
with advice of counsel, and shall not be liable for any mistake of fact or error
of judgment or for any acts or omissions of any kind unless caused by its
willful misconduct or gross negligence. Each party (other than the Escrow Agent)
agrees jointly and severally, to indemnify the Escrow Agent and to hold it
harmless against any and all liabilities, including reasonable attorneys’ fees,
incurred by it as a consequence of that party’s action, and the parties (other
than the Escrow Agent) agree jointly and severally to indemnify the Escrow Agent
and to hold it harmless against any and all liabilities, including reasonable
attorneys’ fees, incurred by it which are not a consequence of any party’s
action, except in either case for the Escrow Agent’s own willful misconduct or
gross negligence. The indemnity contained in this Section 2.2 shall survive the
termination of this Agreement and the resignation or removal of the Escrow
Agent.
 
2.3. Advice of Counsel. The Escrow Agent shall be entitled to consult with
counsel of its choice with respect to the interpretation of the provisions
hereof, and any other legal matters relating hereto, and shall be fully
protected in taking any action or omitting to take any action in good faith in
accordance with the advice of such counsel.
 
2.4. Fees of Escrow Agent. The Escrow Agent shall serve hereunder in
consideration of the fees described on Schedule A attached hereto and the
reimbursement of any expenses and other charges reasonably incurred by the
Escrow Agent in connection with the performance of its duties hereunder. Except
as provided in Sections 2.2 and 2.7, all such fees, expenses and other charges
of the Escrow Agent (the “Escrow Agent Fees and Expenses”) shall be paid by
SOLARFUN and deducted from the Income prior to distribution of Income to
SOLARFUN. This Section 2.4 shall survive the termination of this Agreement and
the resignation or removal of the Escrow Agent. Legal fees incurred by the
Escrow Agent to establish this Agreement shall be paid by the Escrow Agent.
 
2.5. Statements. The Escrow Agent shall mail to HOKU and SOLARFUN a written
accounting of all transactions relating to the Escrow Account not less
frequently than quarterly.
 
2.6. Successor. If the Escrow Agent at any time resigns, refuses to act or is
removed pursuant to a Joint Direction, then a successor Escrow Agent shall be
jointly selected by HOKU and SOLARFUN, or if HOKU and SOLARFUN cannot agree, the
successor Escrow Agent shall be selected by SOLARFUN. Any successor Escrow Agent
shall be a national banking association which has a net worth in excess of
$1,000,000,000 and has a principal place of business located in the United
States of America.
 
2.7. Conflict. In the event of any conflicting or inconsistent claims or demands
being made in connection with the subject matter of this Agreement, or in the
event that the Escrow Agent is in doubt as to what action it should take
hereunder, the Escrow Agent may, at its option, refuse to comply with any claims
or demands on it, or refuse to take any other action hereunder so long as such
disagreement continues or such doubt exists, and in any such event, the Escrow
Agent shall not be or become liable in any way or to any person for its failure
or refusal to act, and the Escrow Agent shall be entitled to continue to refrain
from acting until (i) the rights of all parties have been fully and finally
adjudicated by a court of competent jurisdiction and the Escrow Agent has
received a copy of such adjudication, or (ii) all differences shall have been
settled and all doubt resolved by agreement among all of the parties, and the
Escrow Agent shall have been notified thereof in writing signed by all such
parties. In addition to the foregoing rights, in the event the Escrow Agent has
any doubt as to the course of action it should take under this Agreement, the
Escrow Agent is hereby authorized to petition any court of competent
jurisdiction for instructions or to interplead the Escrow Funds into such court.
The parties agree to the jurisdiction of the court selected by the Escrow Agent
over their persons as well as the Escrow Funds, waive personal service of
process, and agree that service of process by certified or registered mail,
return receipt requested, to the addresses provided in or pursuant to Section
3.6 for each party shall constitute adequate service. The parties to the
Agreement hereby agree, jointly and severally, to indemnify and hold the Escrow
Agent harmless from any liability or losses occasioned thereby and to pay any
and all of its fees, costs, expenses, and counsel fees and expenses incurred in
any such action and agree that, on such petition or interpleader action, the
Escrow Agent, its servants, agents employees or officers will be relieved of
further liability.
 
Page 25 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
2.8. Resignation of Escrow Agent. The Escrow Agent may resign for any reason,
upon 30 days written notice to the HOKU and SOLARFUN. Upon expiration of such 30
day notice period, the Escrow Agent may deliver all cash and other property in
its possession, after the payment of all fees and expenses of the Escrow Agent,
under this Agreement to any successor Escrow Agent appointed jointly by HOKU and
SOLARFUN, or if no successor Escrow Agent has been so appointed, to any court of
competent jurisdiction in the State of California. SOLARFUN hereby agrees to pay
any and all of the Escrow Agent’s fees, costs, expenses, and counsel fees and
expenses incurred in any such petition or action required to be filed by Escrow
Agent. Upon either such delivery, the Escrow Agent shall be released from any
and all liability under this Agreement. A termination under this Section shall
in no way affect reimbursement of expenses, indemnity and fees. The Escrow Agent
shall have the right to deduct from the Escrow Funds to be transferred to any
successor agent any unpaid fees and expenses.
 
3. Miscellaneous.
 
3.1. Successors; Heirs and Assigns. The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors, heirs and assigns; provided, however, that, except for
assignments by HOKU of its rights under this Agreement to the Collateral Agent
(as defined in the Supply Agreement) as collateral security for the Secured
Obligations (as defined in the Supply Agreement) as contemplated by the
Intercreditor Agreement (as defined in the Supply Agreement) and the Consent (as
defined in the Supply Agreement), no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other parties hereto. Notwithstanding the foregoing, an
assignment of this Agreement by any of the parties hereto in connection with a
merger, acquisition, or sale of all or substantially all of the assets or
capital stock of such party shall not require the consent of any other party to
this Agreement.
 
3.2. Survival. All agreements, representations and warranties made in this
Agreement or in any document delivered pursuant to this Agreement shall survive
the execution and delivery of this Agreement and the delivery of any such
documents.
 
3.3. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
principles of conflicts of laws.
 
3.4. Counterparts; Headings. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement. The Article and
Section headings in this Agreement are inserted for convenience of reference
only and shall not constitute a part of this Agreement.
 
3.5. Entire Agreement. This Agreement and the Supply Agreement and the
schedules, exhibits and documents referred to herein and therein contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior negotiations, agreements and undertakings among the
parties with respect to such subject matter. There are no restrictions,
promises, warranties, covenants or undertakings other than those expressly set
forth herein and therein.
 
Page 26 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
3.6. Notices. All notices, requests, demands and other communications hereunder
shall be in writing, and shall be deemed to have been duly given if delivered by
overnight courier, sent by mail to the respective parties or personally
delivered addressed as follows:
 
If to SOLARFUN:


SOLARFUN POWER HONG KONG LIMITED
In care of: JIANGSU LINYANG SOLARFUN CO., LTD.
No. 666 Linyang Rd.,
Qidong Jiansu Province 226200
People’s Republic of China
Tel:
Fax:
Attn:
E-Mail:


If to HOKU:


HOKU SCIENTIFIC, INC.
1075 Opakapaka Street
Kapolei, HI 96707
Attn: Mr. Dustin Shindo, CEO
E-mail: [*]
Facsimile: +1 (808) 682-7807


If to Escrow Agent:


[__________________]
[___________________]
[___________________]
Attn.:
E-mail:
Facsimile:


or to such other address as such party may designate by written notice to the
other parties hereto. Any such notices, requests, demands or other
communications shall be deemed to have been duly given when received if
delivered personally or, if mailed, on the date five (5) days after the date so
deposited in the mails, postage prepaid, return receipt requested or on the day
following the day sent if sent by prepaid overnight delivery service. Notices,
requests and other communications hereunder may be delivered by electronic
facsimile transmission (fax) if confirmation by sender is made within three (3)
Business Days by mail or personal delivery. All periods of notice shall be
measured from the date of deemed delivery thereof.
 
3.7. Amendment or Modification of this Agreement. This Agreement may be amended
or modified at any time with the written agreement of Escrow Agent, HOKU and
SOLARFUN.
 
3.8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
[This space intentionally left blank.]
 
Page 27 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first written above.


 

SOLARFUN   HOKU:           SOLARFUN POWER HONG KONG LIMITED   HOKU SCIENTIFIC,
INC.           By:                         By:                             Name:
            Name:                         Title:               Title: 
              Authorized Signatory   Authorized Signatory                    
ESCROW AGENT:               [__________________]                 By: 
                            Name:                                 Title: 
                     Authorized Signatory      



Page 28 of 29

--------------------------------------------------------------------------------

CONFIDENTIAL
 
Schedule A
Escrow Fee Schedule
 


[Schedule sent separately]
 
Page 29 of 29

--------------------------------------------------------------------------------

